Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the prior art of record does not disclose or fairly suggest a configurable logic block for implementing a Boolean function, or a method for mapping a Boolean function for a configurable logic block, or a system for mapping a Boolean function to a configurable logic block having each of the specifically recited features, and especially having each of the recited a plurality of look-up tables, a plurality of programmable logic cells, a plurality of inverters, and a plurality of static random access memory cells, all in the arrangements recited (claim 1); utilizing one or more processors, mapping the Boolean function to a first PLC of the first plurality of PLCs responsive to the plurality of digits satisfying a first condition, the first condition comprising: at least two digits of the plurality of digits being different; and each of the plurality of digits comprising one of a first hexadecimal digit, a second hexadecimal digit different from the first hexadecimal digit, a bitwise complement of the first hexadecimal digit, and a bitwise complement of the second hexadecimal digit (claims 2 and 10), as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL D CHANG/Primary Examiner, Art Unit 2844